     Case 4:21-cv-00203 Document 1 Filed on 01/21/21 in TXSD Page 1 of 5




                    UNITED STATES DISTRICT COURT
                     SOUTHERN DISTRICT OF TEXAS
                         HOUSTON DIVISION

TG CHILDS,                                  )
                                            )
            Plaintiff,                      )
v.                                          ) Civil Action No. 4:21-cv-203
                                            )
CONVERGENT OUTSOURCING, INC.,               )
                                            )
            Defendant.                      )
                                            )




                     COMPLAINT AND JURY DEMAND


                          I.    INTRODUCTION

1.   This is an action for actual and statutory damages, costs, and fees

     brought by Plaintiff TG CHILDS (“Plaintiff”), an individual consumer,

     against     Defendant     CONVERGENT          OUTSOURCING,            INC.

     (“Defendant”) for violations of the Fair Debt Collection Practices Act

     (“FDCPA”), 15 U.S.C § 1692, et seq., which prohibits debt collectors

     from engaging in abusive, deceptive, and unfair practices.

2.   Defendant violated 15 U.S.C § 1692e(8) by failing to communicate to

     consumer reporting agencies (“CRAs”) that an alleged debt it reported

     to CRAs concerning Plaintiff was disputed by Plaintiff.
                                     1
      Case 4:21-cv-00203 Document 1 Filed on 01/21/21 in TXSD Page 2 of 5




                     II.   JURISDICTION AND VENUE

3.    This is a civil action to enforce liability created under the FDCPA.

4.    Jurisdiction is proper in this Court under 15 U.S.C § 1692k(d).

5.    Jurisdiction is proper in this Court under 28 U.S.C 1331.

6.    Defendants regularly transact business in Harris County, Texas.

7.    Defendant has sufficient contacts in this judicial district that make it

      subject to the personal jurisdiction of this Court.

8.    Defendant is an active corporation transacting business in the State of

      Texas.

9.    Defendant’s Secretary as listed with the Texas Office of the

      Comptroller is JAMES GATES.

10.   Defendant’s Treasurer as listed with the Texas Office of the

      Comptroller is JEFF HUNTER.

11.   Defendant’s Chief Executive Officer as listed with the Texas Office of

      the Comptroller is MIKE MEYER.

12.   Defendant’s Texas Taxpayer Number is 19108770124.

13.   Defendant’s Effective Texas Secretary of State Registration Date is

      04/19/2001.

14.   Defendant’s Texas Secretary of State File Number 0013805406.

15.   Venue is proper in this judicial district under 28 U.S.C. 1391(b)(1)

                                        2
      Case 4:21-cv-00203 Document 1 Filed on 01/21/21 in TXSD Page 3 of 5




                                    III. PARTIES

16.   Plaintiff is a natural person allegedly obligated to pay a debt.

17.   Plaintiff is a “consumer” as defined under 15 U.S.C. §1692a(3).

18.   Defendant uses instrumentalities of interstate commerce or the mails

      in their business with the principal purpose of the collection of debts.

19.   Defendant regularly collects or attempts to collect, directly or

      indirectly, debt owed or due or asserted to be owed or due another.

20.   Defendant is a “debt collector” as defined under 15 U.S.C. § 1692a(6).

                       IV.   FACTUAL ALLEGATIONS

21.   On or about July 10, 2020, Plaintiff reviewed his credit report on Credit

      Karma®, which is a registered trademark of Credit Karma, LLC.

22.   Credit Karma® offers consumers free credit scores, reports, and

      insights.

23.   Plaintiff observed a trade line from Defendant on his consumer report.

24.   Defendant furnished consumer reporting agencies a tradeline of an

      alleged $305 debt allegedly owed by Plaintiff to Cox Communications

      (“Alleged Debt”).

25.   Defendant furnished consumer reporting agencies the Alleged Debt

      tradeline imputing it to Plaintiff.




                                        3
      Case 4:21-cv-00203 Document 1 Filed on 01/21/21 in TXSD Page 4 of 5




26.   Also, on July 10, 2020, Plaintiff made a dispute of the Alleged Debt

      with Defendant via telephone.

27.   However, on January 16, 2021, Plaintiff rechecked his consumer

      reports via Credit Karma and saw that the Alleged Debt was not

      marked disputed by Defendant in its CRA reporting of the tradeline.

28.   Defendant communicated with one or more CRAs following notice of

      Plaintiff’s dispute of the Alleged Debt, but failed to communicate to

      consumer reporting agencies that the Alleged Debt was disputed by

      Plaintiff when it thereafter communicated with CRAs.

29.   Defendant’s conduct described above has damaged and continues to

      severely damage Plaintiff’s personal credit and reputation, and caused

      Plaintiff to suffer severe humiliation, emotional distress, and anguish.

 V.     FIRST CLAIM FOR RELIEF – VIOLATION OF 15 U.S.C. §1692e(8)

30.   Plaintiff realleges and reincorporates allegations in paragraphs 1-29.

31.   Defendant’s alleged conduct described herein violated the FDCPA.

32.   Defendant’s FDCPA violations include, but are not limited to, violation

      of 15 U.S.C § 1692e(8) by failing to communicate to CRAs that Alleged

      Debt was disputed by Plaintiff when Defendant communicated with

      CRAs concerning Plaintiff following Defendant receiving actual notice

      of Plaintiff’s dispute of the Alleged Debt.

                                        4
      Case 4:21-cv-00203 Document 1 Filed on 01/21/21 in TXSD Page 5 of 5




33.   As a result of Defendant’s violation(s) of the FDCPA, Defendant is

      liable to the Plaintiff under 15 U.S.C. § 1692k(a) for actual damages,

      statutory damages, costs of this action, and attorney’s fees.

             VI.   JURY DEMAND AND PRAYER FOR RELIEF

      WHEREFORE, Plaintiff respectfully demands a jury trial and that

judgment be entered in favor of Plaintiff and against the Defendant for:

         a. Actual damages pursuant to 15 U.S.C 1692k(a)(1);

         b. Statutory damages of $1,000 pursuant to 15 U.S.C 1692k(a)(2);

         c. Costs of this action pursuant to 15 U.S.C 1692k(a)(3);

         d. Attorney’s fees pursuant to 15 U.S.C 1692k(a)(3); and

         e. For such other and further relief as this Honorable Court may

            deem just and proper.

                                           Respectfully submitted,


Date: January 21, 2021                     ______________________________
                                           Brian L. Ponder, Esq.
                                           Attorney-in-Charge
                                           New York Bar #: 5102751
                                           Southern District of Texas Bar #:
                                           2489894
                                           BRIAN PONDER LLP
                                           200 Park Avenue, Suite 1700
                                           New York, New York 10166
                                           Telephone: (646) 450-9461
                                           Facsimile: (646) 607-9238
                                           Email: brian@brianponder.com
                                           ATTORNEY FOR PLAINTIFF
                                       5
